Per Curiam.
James Michael Tyler was admitted to the practice of law in Nebraska on June 24, 1975.
On December 18, 1992, Tyler was indicted for a pattern of racketeering activity under the Colorado Organized Crime Control Act involving the distribution of marihuana and other controlled substances in Summit County, Colorado. On December 6, 1993, Tyler pled guilty to distribution of marihuana, a Class 4 felony, and was sentenced to 8 years in a Colorado community corrections facility and was fined $1,250.
On October 17, 1994, Tyler was disbarred by order of the Supreme Court, State of Colorado, and his name was stricken from the list of attorneys authorized to practice law in the State of Colorado.
On February 28, 1995, Tyler voluntarily surrendered his license to practice law in the State of Nebraska. In doing so, Tyler specifically admitted that his conduct as hereinbefore set forth violated Canon 1, DR 1-102(A)(1), (3), and (6) of the Code of Professional Responsibility, as adopted by the Nebraska Supreme Court.
Tyler waived his right to notice, appearance, and hearing prior to entry of this order.
We accept Tyler’s surrender of his license to practice law in Nebraska and order him disbarred from the practice of law in the State of Nebraska, effective immediately.
Judgment of disbarment.
Fahrnbruch, J., not participating.